Case 1:19-cv-00286-RJJ-PJG ECF No. 105, PageID.3093 Filed 06/21/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



ST. VINCENT CATHOLIC CHARITIES,

                 Plaintiff,
                                                             CASE NO. 1:19-cv-286
v.
                                                             HON. ROBERT J. JONKER
ROBERT GORDON, et al.,

            Defendants.
__________________________________/

                                            ORDER

        By Order dated May 5, 2020, this Court granted plaintiff’s motion to stay. ECF No. 98.

Among other things, the Court observed that the Supreme Court decision to grant certiorari in

Fulton v. City of Philadelphia would likely result in a decision providing meaningful, if not

controlling, guidance for the parties and the Court in this case. The Supreme Court issued its

decision in the case on June 17, 2021. It is now appropriate to assess the impact of the decision

for this case.

        Following entry of the stay Order, the Court of Appeals reversed this Court’s decision

denying permissive intervention to Kristy and Dana Dumont, and remanded for further

proceedings consistent with the ruling of the Court of Appeals. ECF No. 99. It is now appropriate

to determine the terms of intervention for the Dumonts. In addition, the Court believes it prudent

to assess whether the reasoning of the Court of Appeals should lead the Court to reconsider its

earlier decision dismissing plaintiffs Melissa Buck, Chad Buck and Shamber Flore, and inviting

them to participate as amicus parties instead. ECF No. 70.
Case 1:19-cv-00286-RJJ-PJG ECF No. 105, PageID.3094 Filed 06/21/21 Page 2 of 2




         The Court will address these issues, and any other matters necessary to provide a CMO

that moves this case toward resolution, at a Rule 16 status conference on August 25, 2021 at

3:00 p.m. The parties shall file their Joint Status Report by August 13, 2021. The parties shall

refer to ECF No. 18 when preparing their Joint Status Report.

         IT IS SO ORDERED.



Dated:      June 21, 2021                   /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
